Case 1:21-mj-00014-GMH Document 12 Filed 01/25/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America pay uj
we ) ; a gE

j Case No. / 2] : MN)

Anthime Joseph Gionet }
)
}
}

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ Anthime Joseph Gionet so = a z ,
who is accused of an offense or violation based on the following document filed with the court:

 

0 Indictment O Superseding Indictment O information © Superseding Information we Complaint
0 Probation Violation Petition © Supervised Release Viclation Petition (Violation Notice ( Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a}(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

40 U.S.C. 5104(e)(2)- Violent Entry and Disorderly Conduct on Capitol Grounds
G. Michael Harvey

 

 

 

 

 

 

2021.01.07 20:49:39
Date: 01/07/2021 _ J ss 05°00" us ee
Issuing officer's signature
City and state: _ Washington, DC G, MICHAEL HARVEY, U.S. Magistrate Judge
Printed name and title

 

Return

 

at (city and state)

Date: | ~ IS“AN BZA
ay Ze "1b,

Printed name dab Dan ¢

This warrant was received on (date) i$ Al , and the person was arrested on (date) | ~ {57 a \

 

 

 

 
